Fourth Court of Appeals
                                   San Antonio, Texas
                                         October 18, 2019

                                      No. 04-19-00458-CV

                                  Frederick Stanton DUNCAN,
                                            Appellant

                                                 v.

                                    Shanna Nicole DUNCAN,
                                           Appellee

                  From the 407th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-18794
                        Honorable David A. Canales, Judge Presiding


                                         ORDER
       In this appeal, from the limited record before us, it appears that the clerk’s record was due
on June 10, 2019. See TEX. R. APP. P. 35.1(a).
        After the Bexar County District Clerk notified this court that Appellant had not paid the
clerk’s fee for preparing the record and Appellant is not entitled to a free clerk’s record, on
August 12, 2019, we ordered Appellant to file written proof with this court by August 22, 2019,
that either (1) the clerk’s fee has been paid or arrangements have been made to pay the clerk’s
fee, or (2) Appellant is entitled to appeal without paying the clerk’s fee. We warned Appellant
that if he failed to respond as ordered, this appeal would be dismissed for want of prosecution.
See TEX. R. APP. P. 37.3(b).
       When Appellant failed to respond as ordered, our September 4, 2019 memorandum
opinion and judgment dismissed this appeal for want of prosecution. See id. R. 37.3(b), 42.3(b),
(c).
       On September 18, 2019, Appellant filed a “Motion to Reinstate” stating counsel
inadvertently failed to pay for the clerk’s record, and he asked this court to reinstate his appeal.
His motion included written proof that he has paid for the clerk’s record. We construe
Appellant’s motion as a motion for rehearing.
       On October 2, 2019, we requested a response from Appellee. See id. R. 49.2. To date,
Appellee has not filed a response to our request. See id.
       Appellant Frederick Stanton Duncan’s motion for rehearing is GRANTED.                     We
withdraw our September 4, 2019 opinion and judgment.
       We direct the clerk of this court to reinstate this appeal on the court’s docket and reinstate
the appellate timetable.
         The clerk’s and reporter’s records are due within THIRTY DAYS of the date of this
order.




                                                      _________________________________
                                                      Patricia O. Alvarez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 18th day of October, 2019.



                                                      ___________________________________
                                                      LUZ ESTRADA,
                                                      Chief Deputy Clerk